—Determination unanimously confirmed and petition dismissed. Memorandum: The misbehavior report, which set forth the text of inmate rule 103.10 (7 NYCRR 270.2 [B] [4] [i]) and provided "written specification of the particulars of the alleged incident of misbehavior involved”, satisfied the requirements of 7 NYCRR 251-3.1 (c) (1). The evidence is sufficient to support the determination that petitioner attempted to bribe a Correction Officer. (Article 78 Proceeding Transferred by Order, of Supreme Court, Erie County, Wolfgang, J.) Present—Pine, J. P., Wesley, Doerr, Davis and Boehm, JJ.